Citation Nr: 1028835	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for a right knee disability, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to 
November 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In February 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service-connected for patellar chondromalacia of 
the right knee currently evaluated as 10 percent disabling from 
November 2004.  In May 2008, the Veteran filed a claim for an 
increased rating and contended that his knee disability has 
worsened.  

In October 2008, the Veteran was provided with a VA examination 
for his right knee.  He contends that the VA examination was 
inadequate, and also that his right knee condition has worsened 
since the October 2008 VA examination was conducted.  (See Board 
hearing transcript, page 20).  The Veteran is competent to 
testify that he has an increase in pain and instability of his 
knee.  The Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Because the Veteran asserts 
that his right knee disability has worsened since the 2008 VA 
examination, and that the 2008 VA examination does not accurately 
portray his current disability picture, the Board finds that 
another VA examination to determine the extent of the Veteran's 
right knee disability is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated or examined 
for his right knee disability, to include any 
records from the VA facility at North 
Platte and at Grand Island, NE.  After 
obtaining a completed VA Form 21-4142, the AOJ 
should attempt to obtain any pertinent medical 
records, not already associated with the claims 
file.  

2.  Schedule the Veteran for a VA examination 
with the appropriate specialist to determine 
the extent of his service-connected right 
knee disability.  Perform all necessary 
diagnostic tests, and report all clinical 
manifestations in detail.  The examiner 
should consider the Veteran's use of a 
knee brace, and his contentions that he 
has instability of his knee as well as a 
swollen, spongy knee.

The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2009).  

3.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


